DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2002/0060924).
Regarding claim 10: Ito discloses a memory device, comprising:
a switch (Fig. 7, 181 or 182) transferring data on a first line to a second line in response to a transmission signal (Fig. 7, CT and paragraph [0174]); and
a pump voltage output circuit (Fig. 8) coupled to a gate of the switch (181 or 182) and outputting the transmission signal (CT) to the gate,
wherein the pump voltage output circuit is configured to:
apply a first voltage (Fig. 11, VC) generated from a first voltage source (VC) to the gate before the data is transferred to the second line (period of compensation of Vth mismatch); and
generate the transmission signal having a second voltage (VCT) generated from a second voltage source greater than the first voltage (VC), and apply the transmission signal to the gate to transfer the data to the second line (Fig. 11).
Regarding claim 11: Ito (Fig. 8) shows the memory device of claim 10, wherein the pump voltage output circuit comprises:
a first voltage output circuit (P1) configured to output the first voltage to the gate in response to a first enable signal (signal from 22 Level conversion circuit); and
a second voltage output circuit (P2) configured to output the second voltage to the gate in response to a second enable signal from 22 Level conversion circuit.
Regarding claim 12: Ito (Fig. 11) shows the memory device of claim 11, wherein, after outputting the first voltage to the gate using the first voltage output circuit, the pump voltage output circuit outputs the second voltage to the gate using the second voltage output circuit.
Regarding claim 13: Ito (Fig. 8) shows the memory device of claim 11, wherein the first voltage output circuit includes a transistor transferring the first voltage to the gate in response to the first enable signal.
Regarding claim 15: Ito (Fig. 7) shows the memory device of claim 10, wherein the switch is embodied as a transistor having a turn-on level that is adjusted according to a level of the transmission signal (CT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Izumi et al. (US 20160111138, cited in the last office action).
Ito discloses all the limitations of claim 14 except for wherein the second voltage output circuit comprises: a pump generating the second voltage by pumping the first voltage. However, Izumi discloses the use of a capacitor element as a charge pump to raise the first voltage VDD to a second voltage higher than VDD (Fig. 12 and paragraph 0130). It would have been obvious to one of ordinary skill in the art to use a charge pump to raise the first voltage to the second voltage in a memory device.

Allowable Subject Matter
Claims 1-9 and 16-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827